Citation Nr: 9901646	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-26 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for bilateral ingrown 
toenails with tinea pedis and onychomycosis currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for vaginitis, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
residuals of right thyroid lobotomy.   

4.  Entitlement to an increased (compensable) rating for 
warts.  

5.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  

ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1973 to 
July 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that determination, the RO, amongst other 
things, granted service connection for the following 
disabilities:  (a) bilateral ingrown toe nails with tinea 
pedis and onychomycosis and assigned a 10 percent evaluation; 
(b) vaginitis and assigned a 10 percent evaluation; (c) 
residuals of right thyroid lobotomy and assigned a 
noncompensable evaluation; (d) warts and assigned a 
noncompensable evaluation, and (e) hemorrhoids and assigned a 
noncompensable evaluation.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the service-connected 
disabilities subject to this appeal are more disabling than 
currently evaluated.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against evaluations in excess of 10 percent for 
bilateral ingrown toenails with tinea pedis and onychomycosis 
and vaginitis; it is also the decision of the preponderance 
of the evidence is against compensable evaluations for 
residuals of right thyroid lobotomy, warts, and hemorrhoids. 



FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this matter has been obtained.  

2.  Bilateral ingrown toenails with tinea pedis and 
onychomycosis are manifested by subjective complaints of 
itchy feet and mild tinea pedis, but is not more than 
moderately disabling.  

3.  The veteran experiences occasional vaginitis.  

4.  The residuals of right thyroid lobotomy are asymptomatic.  

5.  The service-connected hemorrhoids are manifested by 
occasional flare-ups, with no current bleeding and well 
controlled with medication.  

6.  The veterans service-connected warts are asymptomatic.  

7.  No unusual or exceptional disability factors have been 
presented with respect to the service-connected disabilities 
on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for bilateral ingrown toenails with tinea pedis and 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, Diagnostic 
Code 5284 (1998).

2. The criteria for a disability evaluation in excess of 10 
percent for vaginitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.116, Diagnostic Code 7611 (1998).

3.  The criteria for a compensable evaluation for residuals 
of right thyroid lobotomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.119, Diagnostic Code 7902 (1998).  

4.  The criteria for a compensable evaluation for warts have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.7, 4.119, Diagnostic Code 7819 
(1998).  

5.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.7, 4.114, Diagnostic Code 7336 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected disabilities subject to this appeal and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.  
See Francisco v. Brown, 7 Vet. App. 55 (1994) (where an 
increase in a disability rating is at issue, the current 
level of disability is of primary concern).  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).  

As noted in the introduction of this decision, service 
connection is in effect for the disabilities subject to this 
appeal.  

Bilateral Ingrown Toe Nails

The record shows that the veteran had reports of problems 
involving his toes beginning in 1970s.  Complaints and 
findings included ingrown toenails of the left, foot pain 
with callus and corns on bilateral 5th toes, multiple 
blisters on the left and right foot.  Diagnoses of bilateral 
tinea pedis were recorded in 1989, and the veteran received 
treatment for such in 1991 and 1995.  The veteran was 
diagnosed as having onychomycosis in March 1995 and was 
treated with debridement.  The report of a March 1995 
retirement examination revealed a history of since 1973 that 
had been surgically removed.  

At an examination dated in April 1997, the veteran complained 
of itchy feet.  Objective findings showed mild tinea rash on 
the feet which was considered to be quiescent.  The veterans 
posture, appearance, function, and gait were normal.  There 
were no secondary skin and vascular changes.  The diagnosis 
was mild tinea infection of both feet, essentially negative 
and ingrown toenails were essentially healed.  

Bilateral ingrown toenails with tinea pedis and onychomycosis 
are evaluated by analogy to DC 5284.  38 C.F.R. § 4.27 
(1998).  Under that code, a 10 percent rating is assigned 
where there is a moderate foot injury.  A 20 percent rating 
is assigned where there the foot injury is moderately severe.  
DC 5284.  In that connection, the Board notes that the 
veterans disability is primarily manifested by complaints of 
itching.  It was reported that her rash was mild and that the 
ingrown nails healed.  Thus, medical records are essentially 
unremarkable with regard to any current pathology manifested 
by the bilateral foot disability.  Therefore, the Board is of 
the view the currently assigned 10 percent disability rating 
adequately reflects the level of severity of the veterans 
disability, which is no more than moderate.  In the absence 
of evidence of a moderately severe bilateral foot disability, 
the veteran is not entitled to a higher disability rating.  
DC 5284.  In addition, the veterans disability does not more 
nearly approximate criteria for the next highest disability 
evaluation.  38 C.F.R. § 4.7.  

Vaginitis

Service medical records reflect that the veteran was seen and 
treated for vaginal complications beginning in May 1975.  At 
that time, she complained of vaginal discharge and itching.  
She was diagnosed as having intertrigo and was treated 
conservatively.  The veteran was shown to have a Class III 
PAP with mild to moderate dysplasia.  Medical records dated 
from 1991 to 1992 reflect that received treatment for 
recurrent vaginitis.  In the March 1995 retirement 
examination, history of mild to moderate dysplasia, Class III 
PAP since 1975 (treated with medication) and Class IA pap 
smears.  

In July 1995, the veteran was seen at a service facility for 
itching and burning.  The physical examination revealed, in 
pertinent part, a moderate amount of discharge.  The 
assessment was candida.  

In April 1997, the veteran underwent a VA examination. A 
gynecological evaluation was conducted.  The veteran 
complained of occasional vaginitis.  Objective findings were 
normal.  The uterus and ovaries were also normal.  The 
diagnosis was normal gynecological examination in a 
menopausal female. No vaginitis was noted; the veteran 
indicated that she experienced recurrent attacks on occasion.  

Vaginitis is evaluated under 38 C.F.R. § 4.116, DC 7611.  
Under that code, a 10 percent rating is assigned for symptoms 
involving the female reproductive system that require 
continuous treatment.  A 30 percent evaluation is assigned 
where symptoms are not controlled by continuous treatment.  
DC 7611.  

In this case, the veteran contends that she experiences 
occasional vaginitis.  However, current medical evidence 
reveals a normal gynecological examination with no pathology 
associated with vaginitis. Although the veteran has a history 
of recurrent vaginitis, the record suggests that the 
vaginitis is adequately controlled.  Therefore, the Board is 
of the view that the veterans disability is adequately 
contemplated by the currently assigned 10 percent disability 
rating.  In the absence of pathology not controlled by 
treatment, a higher disability evaluation is not warranted.  
DC 7611.  Furthermore, the veterans overall disability 
picture does not more nearly approximate the criteria for the 
next higher evaluation.  38 C.F.R. § 4.7.  

Residuals of Right Thyroid Lobotomy

The record shows that the veteran was diagnosed as having a 
thyroid nodule and that he underwent a right thyroid 
lobectomy with no complications in December 1988.  On follow-
up, the wound was found to be healing well.  The March 1995 
retirement examination revealed a history of enlarged thyroid 
treated with right thyroid lobectomy, full recovery.  

The report of an April 1997 VA examination reflects, in 
pertinent part, a history of a hemithyroidectomy in 1988 for 
a thyroid nodule which was benign.  It was noted that the 
veteran has never been hypothyroid.  There were no subjective 
complaints, and objective findings were negative.  The 
diagnosis was hemithyroidectomy, asymptomatic, not on 
medication, no evidence of hypothyroidism or other disease. 

Residuals of right thyroid lobotomy are evaluated by analogy 
to 38 C.F.R. § 4.119, DC 7902.  Under that code, a 
noncompensable rating is assigned where there is no 
disfigurement of the head or neck, and a 20 percent 
evaluation is assigned for disfigurement of the head or neck.  
DC 7902.  In that connection, current evidence reflects that 
the residuals of the right thyroid lobotomy are asymptomatic.  
Therefore, the medical evidence of record does not support 
the assignment of a higher disability evaluation.  DC 7902.  

Hemorrhoids

The record shows that the veteran began to complain of 
problems with hemorrhoids in 1975.  The veteran underwent an 
excision of two external hemorrhoids, and follow-up disclosed 
that he was recovering well with postoperative treatment.  
The veteran was treated again for hemorrhoids in 1980 and 
1991.  At separation, history of external hemorrhoids lanced 
in 1991 and treated with Prep-H, with good results.   

The report of an April 1997 VA rectal and anal examination, 
the veteran complained of perforated hemorrhoids and bleeding 
in 1997.  On physical examination, the anal canal was 
negative. The veteran complained of grade 3 hemorrhoids.  An 
examination of the anal canal was negative, except to confirm 
hemorrhoids which were well-controlled on medication.  There 
was no bleeding, soiling, incontinence, tenesmus, 
dehydration, malnutrition, anemia, fecal leakage, or 
frequency of episodes.  The diagnosis was Grade 3 hemorrhoids 
without current bleeding, well controlled on medication, but 
evidently occasionally still subjected to recurrence or flare 
ups.  

Hemorrhoids are evaluated under 38 C.F.R. § 4.114, DC 7336.  
Under that code, a noncompensable evaluation is assigned for 
mild or moderate hemorrhoids, and a 10 percent evaluation is 
assigned where the hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  DC 7336.  

Although the veteran has complaints of the recurrent flare-
ups of hemorrhoid complications, the current evidence 
reflects that anal canal was negative and that the 
hemorrhoids were controlled with medication.  Based on these 
factors, the Board is of the view that the currently assigned 
noncompensable evaluation adequately reflects the current 
level of severity of the veterans hemorrhoids, which is no 
more than moderate.  DC 7336.  In the absence of evidence 
hemorrhoids are large or thrombotic, irreducible with 
excessive redundant tissue, evidencing frequent recurrences, 
a highly disability evaluation is not warranted.  Id. 

Warts

The record reflects that the veteran was treated for a 
planter wart in June 1988 and for a wart on the base of the 
right thumb in May 1990.  

The report of an April 1997 examination of the skin revealed, 
in pertinent part, that the veteran did not demonstrate any 
current warts.  It was noted that the warts had been removed 
by a dermatologist.  The examiner noted mild tinea pedis on 
the soles of the feet which was essentially healed.  

Warts are evaluated pursuant to 38 C.F.R. § 4.119, DC 7819, 
which rates skin disorders such as warts as for eczema based 
on DC 7806.  Under that code, a noncompensable evaluation is 
assigned for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation is assigned for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  DC 7806.  

In that connection, the Board finds that the most current the 
report an April 1997 VA examination is dispositive of the 
veterans claims. That examination provided that the veteran 
did not have any current warts.  In that absence of pathology 
associated with warts, the Board must conclude that the 
veteran is not entitled to a compensable disability rating 
for her service-connected warts.  DC 7806.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant the assignment of extraschedular evaluations under 38 
C.F.R. § 3.321(b)(1).  The veteran has not asserted or 
offered any objective evidence that service-connected 
disabilities subject to this appeal have interfered with his 
employment status to a degree greater than that contemplated 
by the regular schedular standards, which are based on the 
average impairment of employment.  Nor does the record 
reflect frequent periods of hospitalization for the 
disabilities.  Hence, the record does not present an 
exceptional case where his currently assigned evaluations are 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board determines that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met, and; therefore, affirms the ROs 
conclusion that higher evaluations on an extraschedular basis 
are not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for bilateral ingrown toenails with tinea 
pedis and onychomycosis is denied.   


An increased rating for vaginitis is denied.  


An increased (compensable) rating for residuals for right 
thyroid lobotomy is denied.  


An increased (compensable) rating for warts is denied.  


An increased (compensable) rating for hemorrhoids is denied.   



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  




- 2 -
